Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
 
Response to Amendment
Amendment filed on 12/2/2020 does not constitute new matter, and has been accepted by Examiner.

Information Disclosure Statement
IDS(es) submitted on 1/29/2021 has/have been considered.

Allowable Subject Matter
Claims 9-11, 13-17, 19, 21, 22, 24, 25, 27, 30 and 31 (renumbered 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance:

“analyzing a usage pattern of the roaming UE, the usage pattern indicating whether the roaming UE uses more data service or more voice service in a roaming area;
selecting, from among a plurality of roaming operators having different billing systems, a roaming operator optimized for at least one communication service provided by the application of the roaming UE, based on the usage pattern,
accessing the selected roaming operator for the at least one communication service provided by the application;
calculating based on the first billing information, second billing information corresponding to a usage of the at least one communication service provided by the application while the at least one communication service is provided by the application through the accessed roaming operator; and
displaying the first billing information and the second billing information on an execution screen of the application while the at least one communication service is provided by the application,
wherein the at least one communication service includes at least one of data communication or voice communication, and
wherein the at least one communication service includes at least one of data communication or voice communication, and
wherein the plurality of roaming operators comprises a first roaming operator and a second roaming operator, the first roaming operator configured to charge more than a data service, but less for a voice service than the second roaming operator”
in combinations with all the other features and limitations within the claims.

Depending claims 10, 11, 14-17, 19, 21, 22, 24, 25, 27, 30 and 31 are allowed with the same rationale.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644